OMNIBUS AMENDMENT AND AGREEMENT
THIS OMNIBUS AMENDMENT, dated as of August 30, 2005 (this “Amendment”), is
entered into by and among Cofina Funding, LLC (the “Issuer”), Cofina Financial,
LLC (the “Servicer”), Cenex Finance Association, Inc. (the “Guarantor”), Bank
Hapoalim B.M. (the “Funding Agent”) and U.S. Bank National Association, as
Trustee (in such capacity, the “Trustee”) and as Custodian (in such capacity,
the “Custodian”), in each of the capacities in which they appear in the
Agreements (defined below). Capitalized terms used but not defined herein have
the meanings provided in the Indenture (defined below).
RECITALS
     A. Reference is hereby made to (i) that certain Base Indenture, dated as of
August 10, 2005 (the “Base Indenture”), between the Issuer and the Trustee, and
that certain Series 2005-A Supplement, dated as of August 10, 2005 (the “Series
Supplement” and together with the Base Indenture, the “Indenture”), (ii) that
certain Note Purchase Agreement, dated as of August 10, 2005 (the “Note Purchase
Agreement”), by and among the Issuer, the Funding Agent and the financial
institutions from time to time party thereto as Committed Purchasers, (iii) that
certain Purchase and Contribution Agreement, dated as of August 10, 2005 (the
“Purchase and Contribution Agreement”), by and among Cenex Finance Association,
Inc., as Seller, Cofina Financial, LLC, as Purchaser, and the other Sellers from
time to time party thereto, (iv) that certain Purchase and Sale Agreement, dated
as of August 10, 2005 (the “Purchase Agreement”), by and among the Cofina
Financial, LLC, as Seller, and the Issuer, (v) that certain Servicing Agreement,
dated as of August 10, 2005 (the “Servicing Agreement”), by and among the
Issuer, the Servicer and the Trustee, (vi) that certain Guaranty, dated as of
August 10, 2005 (the “Guaranty”), by the Guarantor, in favor of the Funding
Agent for the benefit of the Purchasers (as defined in the Note Purchase
Agreement) under the Note Purchase Agreement, the Trustee and the Secured
Parties, (vii) that certain Custodian Agreement, dated as of August 10, 2005,
between the Issuer and U.S. Bank National Association, as Trustee and Custodian,
and (viii) the other Transaction Documents (as defined in the Indenture)
(collectively, the documents referred to in clauses (i) through (viii) above,
the “Agreements”).
     B. The parties to the Agreements desire to enter into this Amendment to
increase the maximum facility amount available to the Issuer under the
Agreements.
          1. Amendment to Agreements. The “Maximum Funded Amount” and the
“Swingline Facility Limit” (each as defined in the Note Purchase Agreement), the
“Maximum Principal Amount” (as defined in the Series Supplement), the maximum
aggregate principal amount of the Cofina Variable Funding Asset-Backed Note,
Series 2005-A, and any similar references or definitions in the Agreements shall
be increased from $150,000,000.00 to $200,000,000.00.

 



--------------------------------------------------------------------------------



 



          2. Covenants. The Issuer hereby covenants and agrees, on or prior to
the date hereof, to execute and deliver a new Note in the amount of
$200,000,000.00 to the Funding Agent. The Funding Agent hereby covenants and
agrees that, upon receipt of the executed Note for $200,000,000.00, it shall
promptly destroy the prior executed Note in the amount of $150,000,000.00.
          3. Conditions Precedent. This Amendment shall become effective as of
the date hereof when the Funding Agent shall have received an original
counterpart (or counterparts) of this Amendment, executed and delivered by each
of the parties hereto, or other evidence satisfactory to the Funding Agent of
the execution and delivery of this Amendment by such parties.
          4. Reaffirmation of Covenants, Representations and Warranties. Upon
the effectiveness of this Amendment, each of the Issuer, the Servicer and the
Guarantor hereby reaffirms all covenants, representations and warranties made in
the Agreements and agrees that all such covenants, representations and
warranties shall be deemed to have been remade as of the effective date of this
Amendment (except for such representations and warranties that are limited by
their terms to an earlier date, in which case such representations and
warranties shall speak of such date).
          5. Representations and Warranties. Each of the Issuer, the Servicer
and the Guarantor hereby represents and warrants that (i) this Amendment
constitutes a legal, valid and binding obligation of such Person, enforceable
against it in accordance with its terms, and (ii) upon the effectiveness of this
Amendment, no Event of Default shall exist under the Agreements.
          6. Reaffirmation of Guaranty. Without limiting the generality of the
foregoing, the Guarantor hereby reaffirms all of its obligations under the
Guaranty, both before and after giving effect to this Amendment, and the
Guaranty is hereby ratified and confirmed.
          7. Effect of Amendment. Except as expressly amended and modified by
this Amendment, all provisions of the Agreements shall remain in full force and
effect. After this Amendment becomes effective, all references in each of the
Agreements to “this Agreement”, “hereof’, “herein”, or words of similar effect
referring to such Agreement shall be deemed to be references to the applicable
Agreement as amended by this Amendment. This Amendment shall not be deemed to
expressly or impliedly waive, amend or supplement any provision of the
Agreements other than as set forth herein.
          8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.
          9. Governing Law. This Amendment shall be governed by, and construed
in accordance with the law of the State of New York (without reference to its
conflict of law provisions other than Section 5-1401 of the New York General
Obligations Law).

 



--------------------------------------------------------------------------------



 



          10. Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment, or the Agreements or any provision hereof or thereof.
          It. Authorization/Direction. Pursuant to the Indenture, the Issuer
hereby authorizes and directs the Trustee to authenticate that certain Cofina
Variable Funding Asset- Backed Note, Series 2005-A, dated as of the date hereof,
in the initial face amount of $200,000,000.00 and deliver the same to the
Funding Agent.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                  COFINA FUNDING, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                COFINA FINANCIAL, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                CENEX FINANCE ASSOCIATION, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

OMNIBUS AMENDMENT AND AGREEMENT

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION, as         Trustee and
Custodian    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                BANK HAPOALIM B.M.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

OMNIBUS AMENDMENT AND AGREEMENT

 